The defendants' entry on the plaintiff's land to remove their trees, was both unlawful, Peirce v. Finerty, 76 N.H. 38, and wilful; for they had been advised they had no right to enter for that purpose. It does not follow, however, that in so far as the trees the defendants owned are concerned, the plaintiff can recover the penalty prescribed in s. 1, for it provides in terms that the forfeiture is for the benefit of the person injured, that is, for the benefit of the owner of the trees, not the owner of the land.
Although s. 1 does not apply in so far as such trees are concerned, it does apply if the defendants cut, felled or damaged any trees, poles or underwood belonging to the plaintiff.
Case discharged.
All concurred. *Page 15